
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 397
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2011
			Mr. Boren (for
			 himself, Mr. Dingell, and
			 Mr. Cuellar) submitted the following
			 resolution; which was referred to the Committee on House
			 Administration
		
		RESOLUTION
		Reestablishing the House of Representatives
		  Page Program.
	
	
		Whereas the House of Representatives Page Program is part
			 of a historic tradition of the House of Representatives, traced back to
			 messengers employed by the First Continental Congress in 1774, and the first
			 messengers and errand-runners known as “Pages” served during the Twentieth
			 Congress, from 1827 to 1829;
		Whereas the House Page Program has long provided an
			 opportunity for young people to experience our government first hand, and many
			 former pages have gone on to become our Nation’s leaders both in the public and
			 private sectors;
		Whereas the primary duties of House Pages include
			 delivering correspondence and legislative materials, answering phones in the
			 Members’ Cloakrooms and delivering messages to Members on the floor, and
			 preparing the Hall of the House for session;
		Whereas the Speaker and Minority Leader of the House
			 terminated this historic program on August 31, 2011; and
		Whereas the loss of the House Page Program is detrimental
			 to both the House of Representatives and the education of our Nation’s young
			 people: Now, therefore, be it
		
	
		1.Reestablishment of House of
			 Representatives Page Program
			(a)Reestablishment
			 of programEffective with the
			 first school semester that begins after the advisory panel described in
			 subsection (b) submits its recommendations to the Committee on House
			 Administration, the House of Representatives Page Program shall be
			 reestablished.
			(b)Use of advisory
			 panel To develop recommendations for operation of program
				(1)In
			 generalNot later than 30
			 days after the date of the adoption of this resolution, the chair and ranking
			 minority member of the Committee on House Administration, acting jointly, shall
			 appoint 9 individuals to serve on an advisory panel to develop recommendations
			 for the operation of the reestablished Page Program.
				(2)MembershipOf
			 the individuals appointed to serve on the advisory panel under this
			 subsection—
					(A)3 shall be Members
			 of the House of Representatives who belong to the majority party of the
			 House;
					(B)3 shall be Members of the House of
			 Representatives who belong to the minority party of the House; and
					(C)3 shall be individuals who are not Members
			 of the House of Representatives and who served as pages of the House of
			 Representatives.
					(3)No compensation
			 for serviceIndividuals serving on the advisory panel shall serve
			 without pay.
				(4)Administrative
			 support servicesThe Committee on House Administration shall
			 provide to the advisory panel the administrative support services necessary for
			 the advisory panel to carry out its duties under this subsection.
				(5)DeadlineThe
			 advisory panel shall submit its recommendations under paragraph (1) not later
			 than 60 days after the appointment of all of its members.
				(c)Inclusion of
			 delegates and resident commissionerIn this resolution, a
			 Member of the House of Representatives includes a Delegate or
			 Resident Commissioner to the Congress.
			
